Name: Council Directive 2006/110/EC of 20 November 2006 adapting Directives 95/57/EC and 2001/109/EC in the field of statistics, by reason of the accession of BulgariaÃ andÃ Romania
 Type: Directive
 Subject Matter: Europe;  information technology and data processing;  economic analysis;  EU institutions and European civil service;  European construction;  social affairs;  agricultural activity;  farming systems; NA;  European Union law
 Date Published: 2008-12-31; 2006-12-20

 20.12.2006 EN Official Journal of the European Union L 363/418 COUNCIL DIRECTIVE 2006/110/EC of 20 November 2006 adapting Directives 95/57/EC and 2001/109/EC in the field of statistics, by reason of the accession of Bulgaria and Romania THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to the Treaty of Accession of Bulgaria and Romania (1), and in particular Article 4(3) thereof, Having regard to the Act of Accession of Bulgaria and Romania, and in particular Article 56 thereof, Having regard to the proposal from the Commission, Whereas: (1) Pursuant to Article 56 of the Act of Accession, where acts of the institutions remain valid beyond 1 January 2007, and require adaptation by reason of accession, and the necessary adaptations have not been provided for in the Act of Accession or its Annexes, the necessary acts are to be adopted by the Council, unless the Commission adopted the original act. (2) The Final Act of the Conference which drew up the Treaty of Accession indicated that the High Contracting Parties had reached political agreement on a set of adaptations to acts adopted by the institutions required by reason of accession and invited the Council and the Commission to adopt these adaptations before accession, completed and updated where necessary to take account of the evolution of the law of the Union. (3) Directives 95/57/EC (2) and 2001/109/EC (3) should therefore be amended accordingly, HAS ADOPTED THIS DIRECTIVE: Article 1 Directives 95/57/EC and 2001/109/EC shall be amended as set out in the Annex. Article 2 1. Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive by the date of accession of Bulgaria and Romania to the European Union at the latest. They shall forthwith communicate to the Commission the text of those provisions and a correlation table between those provisions and this Directive. When Member States adopt those provisions, they shall contain a reference to this Directive or shall be accompanied by such reference on the occasion of their official publication. The methods of making such reference shall be laid down by Member States. 2. Member States shall communicate to the Commission the text of the main provisions of national law which they adopt in the field covered by this Directive. Article 3 This Directive shall enter into force subject to and on the date of the entry into force of the Treaty of Accession of Bulgaria and Romania. Article 4 This Directive is addressed to the Member States. Done at Brussels, 20 November 2006 For the Council The President J. KORKEAOJA (1) OJ L 157, 21.6.2005, p. 11. (2) OJ L 291, 6.12.1995, p. 32. (3) OJ L 13, 16.1.2002, p. 21. ANNEX STATISTICS 1. 31995 L 0057: Council Directive 95/57/EC of 23 November 1995 on the collection of statistical information in the field of tourism (OJ L 291, 6.12.1995, p. 32), as amended by:  12003 T: Act concerning the conditions of accession and the adjustments to the Treaties  Accession of the Czech Republic, the Republic of Estonia, the Republic of Cyprus, the Republic of Latvia, the Republic of Lithuania, the Republic of Hungary, the Republic of Malta, the Republic of Poland, the Republic of Slovenia and the Slovak Republic (OJ L 236, 23.9.2003, p. 33),  32003 R 1882: Regulation (EC) No 1882/2003 of the European Parliament and of the Council of 29.9.2003 (OJ L 284, 31.10.2003 p. 1),  32004 D 0883: Commission Decision 2004/883/EC of 10.12.2004 (OJ L 373, 21.12.2004, p. 69). In the Annex, the section headed Breakdown by geographical araes is replaced by the following text: BREAKDOWN BY GEOGRAPHICAL AREAS 1. Supply side statistics World total Total European Economic Area Total European Union (27) Belgium Bulgaria Czech Republic Denmark Germany Estonia Greece Spain France Ireland Italy Cyprus Latvia Lithuania Luxembourg Hungary Malta Netherlands Austria Poland Portugal Romania Slovenia Slovakia Finland Sweden United Kingdom Total EFTA Iceland Norway Switzerland (incl. Liechtenstein) Total other European countries of which: Russia Turkey Ukraine Total Africa of which: South Africa Total North America of which: United States of America Canada Total South and Central America of which: Brazil Total Asia of which: People's Republic of China Japan Republic of South Korea Total Australia, Oceania and other territories of which: Australia Unspecified 2. Demand side statistics World total Total European Economic Area Total European Union (27) Belgium Bulgaria Czech Republic Denmark Germany Estonia Greece Spain France Ireland Italy Cyprus Latvia Lithuania Luxembourg Hungary Malta Netherlands Austria Poland Portugal Romania Slovenia Slovakia Finland Sweden United Kingdom Total EFTA Iceland Norway Switzerland (incl. Liechtenstein) Total other European countries of which: Russia Turkey Total Africa of which: South Africa Maghreb countries Total North America of which: United States of America Total South and Central America of which: Argentina Brazil Total Asia of which: People's Republic of China Japan Republic of South Korea Total Australia, Oceania and other territories of which: Australia Unspecified 2. 32001 L 0109: Directive 2001/109/EC of the European Parliament and of the Council of 19 December 2001 concerning the statistical surveys to be carried out by the Member States in order to determine the production potential of plantations of certain species of fruit trees (OJ L 13, 16.1.2002, p. 21), as amended by:  12003 T: Act concerning the conditions of accession and the adjustments to the Treaties  Accession of the Czech Republic, the Republic of Estonia, the Republic of Cyprus, the Republic of Latvia, the Republic of Lithuania, the Republic of Hungary, the Republic of Malta, the Republic of Poland, the Republic of Slovenia and the Slovak Republic (OJ L 236, 23.9.2003, p. 33),  32006 D 0128: Commission Decision 2006/128/EC of 3.2.2006 (OJ L 51, 22.2.2006, p. 21). The Annex is replaced by the following: ANNEX SPECIES SURVEYED IN THE VARIOUS MEMBER STATES Apples Pears Peaches Apricots Oranges Lemons Small-fruited Citrus fruits Belgium x x Bulgaria x x x x Czech Republic x x x x Denmark x x Germany x x Estonia x Greece x x x x x x x Spain x x x x x x x France x x x x x x x Ireland x Italy x x x x x x x Cyprus x x x x x x x Latvia x x Lithuania x x Luxembourg x x Hungary x x x x Malta x x x Netherlands x x Austria x x x x Poland x x x (1) x (1) Portugal x x x x x x x Romania x (1) x (1) x (1) x (1) Slovenia x x x x Slovakia x x x x Finland x Sweden x x United Kingdom x x (1) surveys are not conducted for: age of trees, density of plantation, variety of fruit